UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4465


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LESA R. FULLER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cr-00234-1)


Submitted:    October 23, 2008             Decided:   November 17, 2008


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Susan M. Robinson, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lesa R. Fuller pled guilty to embezzlement under 18

U.S.C. § 656 (2006) and was sentenced to twenty-one months of

imprisonment.       On appeal, Fuller alleges that the district court

erred by enhancing her sentence by two levels for abusing a

position    of     trust     under   U.S.     Sentencing          Guidelines    Manual

(“USSG”)    §    3B1.3     (2007).      For   the       reasons    that   follow,     we

affirm.

            We     find    no   clear    error      in     the     district    court’s

decision to impose the enhancement.                United States v. Gordon, 61

F.3d 263, 269 (4th Cir. 1995) (providing standard).                       The record

reveals    that    Fuller’s     position      of   being    a     “personal    banker”

clearly aided her crime and provided her with authority beyond

“an   ordinary     bank     teller.”       USSG     §    3B1.3,     comment.    (n.1).

Accordingly, we affirm.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    the   court   and    argument      would     not     aid   the

decisional process.

                                                                               AFFIRMED




                                          2